Levine, J.
(dissenting). In our view, the failure of County Court to charge the jury on the accomplice rule as applied to the testimony of Kenneth Peasley and Brian King cannot be characterized as harmless error in this case (see, People v Minarich, 46 NY2d 970, 971), and this Court should reverse in the interest of justice. All six counts of the indictment involved three automobiles sold at defendant’s lot. The stolen inspection stickers defendant was charged with possessing were affixed to their windshields. The three falsifying business records counts of the indictment (see, Penal Law § 175.10) concern false entries of safety inspections of the same vehicles in defendant’s Book of Registry.
The majority concedes that Peasley, who supplied defendant with the stolen inspection stickers, was an accomplice as a matter of law. Therefore, the jury should have been so instructed and further instructed that his testimony had to be corroborated (see, People v Sweet, 78 NY2d 263, 266-267; Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 60.22, at 589). .
King was defendant’s sales manager during the relevant period. Among other matters upon which King gave evidence, *885he testified that, when one of the three vehicles involved was sold, at defendant’s request he distracted the purchaser so as to give defendant the opportunity to affix one of the stolen inspection stickers to the vehicle’s windshield. King further testified that another of the vehicles involved here, sold by him, received a stolen inspection sticker affixed by defendant despite having defective emergency brake cables which had prevented the vehicle from passing inspection.
On the basis of the foregoing testimony, a question of fact was presented as to whether King, acting with the requisite mental culpability, aided and abetted defendant in the commission of the offenses charged in the indictment or in the commission of other offenses, thereby subjecting himself to criminal liability (see, Penal Law § 20.00). Among such other offenses, the cash sale of the unsafe vehicle with a sticker affixed, thereby representing to the purchaser that the vehicle had passed a bona fide safety inspection, created an issue of fact as to whether King participated in the commission of a larceny by false pretenses (see, Penal Law § 155.05 [2] [a]; People v Dibble, 135 AD2d 1075; see also, People v Kirkup, 4 NY2d 209). Therefore, the jury should have been instructed with respect to his testimony, first to determine whether he was an accomplice and, if the jury found he was, that corroboration was required (see, People v Basch, 36 NY2d 154, 157-158; Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 60.22, at 589).
It is true, as the majority points out, that County Court’s erroneous omission of a charge on the accomplice rule was not preserved for appellate review. Contrary to the majority’s suggestion, however, there is not a hint in the record from which it may be inferred that defendant’s failure to request an accomplice charge was a tactical decision. Such a charge would not have been inconsistent in any way with the theory of the defense, i.e., that the three vehicles were not directly sold by defendant and that he merely entered the information furnished by the actual salesperson in the Book of Registry and on the transfer documents (MV-50 forms) without knowledge of any inspection irregularities.
Under the foregoing circumstances, a principle has been developed and been applied that there should be a reversal in the interest of justice for an unpreserved error in failing to charge the accomplice rule if the conviction was substantially based on accomplice testimony. This Court has reversed in the interest of justice on that basis (see, People v Artis, 182 AD2d 1011, 1013), and the principle has been adopted in each of the *886other Departments (see, People v Amott, 143 AD2d 761, 763 [2d Dept]; People v Leon, 121 AD2d 1, 6 [1st Dept], lv denied 69 NY2d 830; see also, People v Brown, 175 AD2d 583, 584 [4th Dept], lv denied 78 NY2d 1009; People v Green, 170 AD2d 1024 [4th Dept], lv denied 78 NY2d 966).
In our view, application of the foregoing principle requires reversal in the interest of justice here. As previously noted, defendant was not the actual salesperson with respect to the three vehicles involved here. Although there may have been independent evidence that defendant made the false entries in the Book of Registry and on the MV-50 forms, the proof that he knowingly possessed the stolen inspection stickers he then affixed to the windshields of the three vehicles, and that he had knowledge of the falsity of the inspection information he entered, rested entirely on the testimony of Peasley and King. Thus, it can hardly be denied that defendant’s conviction "rests substantially on the testimony of [Peasley and King]” (People v Artis, supra, at 1013), and there should be a reversal in the interest of justice.
Mahoney, J., concurs. Ordered that the judgment is affirmed, and matter remitted to the County Court of Albany County for further proceedings pursuant to CPL 460.50 (5).